Citation Nr: 1107665	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


ISSUES

1. Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for calluses of both feet.

3.  Entitlement to service connection for gout of both feet.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  A 
transcript of the proceeding has been associated with the claims 
file.  


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran does 
not have a current hepatitis disability.    

2.  The Veteran's gout and callus disorders of the feet are not 
related to an in-service disease or injury.


CONCLUSIONS OF LAW

1. The Veteran does not have a hepatitis disability which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  

2.  The Veteran's gout and calluses were not incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's service connection 
claims, a letter dated in September 2008 satisfied VA's duty to 
notify.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. 
App. 473.  

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to his claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed in this case.  In this regard, the Veteran contends that 
he has hepatitis, calluses of the feet, and gout of the feet as a 
result of his service in Vietnam.  However, the Veteran's service 
treatment records are absent of findings related to complaints of 
or treatment for his feet and there is no competent medical 
evidence indicating an association between his feet and service.  
Further, while the Veteran's service treatment records evidence a 
diagnosis of viral hepatitis during service, this condition 
appears to have been resolved prior to service separation and 
there is no competent medical evidence indicating an association 
between any current hepatitis and service.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004)(finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms "); see also Watters v. Shinseki, 601 1274, 1278 
see also (Fed. Cir. 2010)(noting that a veteran's conclusory 
generalized statement that a service illness caused his present 
medical problems was not enough to entitle him to a VA medical 
examination since all veterans could make such a statement, and 
such a theory would eliminate the carefully drafted statutory 
standards governing the provision of medical examinations and 
require VA to provide such examinations as a matter of course in 
virtually every disability case).  Accordingly, it was not 
necessary to obtain medical examinations or medical opinions in 
order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC), which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case. 

II.	 Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr, 21 Vet. App. 
at 309.  The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

a.	Hepatitis

The Veteran's service treatment records indicate that in July 
1967 he was hospitalized for symptoms comparable with infectious 
hepatitis.  He was hospitalized for approximately a month.  An 
August 1967 treatment note reflects that the Veteran was treated 
with a rapid recovery and his discharge diagnosis was viral 
hepatitis.  He was prescribed 21 days of light duty.  There are 
no further treatment records which reflect continued treatment 
for this condition.  As such, it appears that the Veteran's viral 
hepatitis resolved prior to service separation.  While the 
Veteran indicated trouble with his stomach, liver or intestines 
in his report of medical history, his January 1968 separation 
physical examination did not find any abnormalities and the 
Veteran was found to be fit for separation.  

An August 8, 2008 VA treatment note provides that Veteran had no 
particular problems but wanted to follow-up on his previous 
diagnosis of hepatitis.  He denied fatigue and was diagnosed with 
a history of hepatitis.  An August 13, 2008 addendum note 
provides that the Veteran's labs were reviewed and his hepatitis 
B prior infection appeared to be clear.  The other liver function 
tests were within normal limits.  A September 2008 private 
treatment note from the Lewisville Family Practice reflects 
complaints of daytime sleepiness.  He was assessed with hepatitis 
by history.  

The Veteran contends that he was treated for hepatitis during his 
service and that the symptoms of drowsiness continued, 
intermittently since his service separation in 1968.  During his 
Board hearing, he testified that he was hospitalized during 
service for a month for hepatitis.  He also noted that while he 
did not seek medical treatment for his hepatitis after service 
separation, he continued to experience the same symptoms of 
drowsiness.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Veteran is competent to report symptoms related to 
his hepatitis.  

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, hepatitis is not a condition capable of lay diagnosis, 
much less the type of condition that can be causally related to 
military service by lay testimony.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the 
Veteran is not competent to proffer a diagnosis or provide an 
opinion as to the etiology of hepatitis.  The Board also finds 
that the Veteran is not an accurate historian as to his 
condition.  Specifically, the Veteran noted in his original claim 
for service connection and during his Board hearing that he has 
continued to experience the symptoms of drowsiness which he 
relates to his hepatitis.  However, the Veteran expressly denied 
any problems with fatigue during his assessments for hepatitis in 
VA treatment records dated in August 2008.  This inconsistency 
weighs against the Veteran's credibility.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).

Further, the absence of documented complaints of or treatment for 
his hepatitis symptoms for nearly 37 years weighs against the 
claim on the basis of continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  Also the 
lack of evidence of treatment bears on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-
96 (1997).

Accordingly, the evidence of record weighs against a finding of 
service connection for hepatitis.  Specifically, post-service 
medical records do not reflect a diagnosis of hepatitis since 
service discharge nor do they show a nexus between liver problems 
and service.  The Veteran's complaints are also insufficient to 
establish a liver disability, to include hepatitis, given his 
lack of medical expertise.  There is no evidence of a current 
hepatitis disorder.  To the extent that the Veteran has 
residuals, there is no competent medical evidence indicating an 
association between any such residuals and the Veteran's military 
service.  See McLain v. Nicholson, 21 Vet. App. 319 
(2007)(holding that the requirement that a claimant have a 
current disability before service connection may be awarded for 
that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if no disability 
is present at the time of the claim's adjudication).  Without any 
medical evidence of current hepatitis disorder, service 
connection cannot be granted.  See Degmetich, 104 F.3d at 1332.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Consequently, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. 49.  

b.	 Feet Disorders

The Veteran's service treatment records are silent for any 
problems or complaints of foot pain during service.  With respect 
to his calluses, private treatment records from a Dr. R. indicate 
that the Veteran first sought treatment for complaints of painful 
skin lesions on his feet in January 2005.  He was assessed with 
painful hyperkeratotic skin lesions of the plantar aspect of both 
feet and mycotic nail debridement.  The associated treatment 
notes indicate continued treatment with Dr. R. until August 2008.  
None of the associated private treatment notes indicate that the 
Veteran's skin lesions were caused by his service.  

With respect to his gout, a July 2008 private treatment note from 
Lewisville Family Practice assesses the Veteran with gout, 
controlled.  An August 2008 private treatment note reflects that 
the Veteran had a history of damage to his feet during his 
service as well as a history of gout at that time.  The Veteran 
was diagnosed with gout.  In an August 8, 2008 VA treatment note, 
the Veteran was assessed with a history of gout and labs were 
ordered in relation to this history.  An August 13, 2008 addendum 
shows that the Veteran's uric acid levels were elevated.  In an 
August 22, 2008 treatment note, the Veteran was given medication 
to decrease his gout flares.  These treatment records are silent 
as to the etiology of the Veteran's gout or skin lesions of the 
feet.  

The Board acknowledges the Veteran's testimony that he 
experienced problems with his feet both during and after service 
separation and finds that the Veteran is competent to report 
symptoms related to his foot problems.  Jandreau, 492 F.3d at 
1377.  However, the lack of treatment for these problems for 
nearly 37 years after his service separation weights against the 
claim on the basis of continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  Also the 
lack of evidence of treatment bears on the credibility of the 
evidence of continuity.  Savage, 10 Vet. App. at 495-96.  

Therefore, while the Veteran's lay statements that about his 
current callus and gout disorders are within his competence to 
make, and are of some probative value, more probative weight is 
placed on the other evidence of record, or lack thereof.  
Specifically, the post-service medical records indicate that the 
Veteran was diagnosed with hyperkeratotic lesions in 2005 and 
with gout in 2008.  The balance of the medical records do not 
provide an etiology for the Veteran's feet disorders.  This 
weighs against a finding that his feet disabilities are related 
to service.  Therefore, the Board finds that a preponderance of 
the evidence is against the Veteran's claims for service 
connection for gout or calluses.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claims.  Consequently, the benefit-of-the- doubt 
rule does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for calluses is denied.  





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



















 Department of Veterans Affairs


